La Jueza Asociada Señora Pabón Chameco
concurrió e hizo constar la expresión siguiente:
Concurro con la opinión que antecede. No obstante, debo se-ñalar que las numerosas y frecuentes enmiendas que ha su-frido el Artículo 41.050 de la Ley Núm. 77 de 19 de junio de 1957, según emendada, conocida como Código de Seguros de Puerto Rico, 26 LPRA see. 4105, hacen necesario que la Asam-blea Legislativa reexamine su contenido de forma abarcadora y no fragmentada. Esto, para que se exprese clara e inequívo-camente la política pública del Estado con relación a la inmu-nidad o los límites de responsabilidad que le aplican a los pro-fesionales de la salud —en especial, a los estudiantes y residentes de las instituciones médico-hospitalarias públicas y privadas— ante las implicaciones que pueda tener en la con-tratación de los profesionales de la salud afectados por dicha disposición y en la salud y causas de acción de los puertorri-queños atendidos por estos.